ORDER

PER CURIAM.
Appellant appeals from a decision in a declaratory judgment action to determine appellant’s share of real estate taxes on the improvements of leased premises under the provisions of a commercial lease. In this court tried equity case we have read the briefs, reviewed the legal file and transcript and carefully examined the trial court’s judgment. We find there was substantial evidence to support it and that it is not against the weight of the evidence and does not erroneously declare or apply the law.
We therefore find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 84.16(b).